UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-8115



In Re: GEORGE H. VAN WAGNER, III,

                                                         Petitioner.




        On Petition for Writ of Mandamus. (CA-92-200-BR)


Submitted:   February 7, 1996         Decided:     February 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.

George H. Van Wagner, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Van Wagner, a federal prisoner, brought this petition

for writ of mandamus seeking to compel the district court to grant

his motion to proceed pro se in a multi-party 42 U.S.C. § 1983

(1988) civil action. Specifically, he seeks an order directing the

district court to allow him to proceed pro se or with paid counsel
of his choosing.

     The district court originally denied Van Wagner's motion

because of the confusion and delay that would develop at this

advanced stage of the proceedings. However, upon learning new
information concerning Van Wagner's financial ability, the court

reconsidered its previous order and granted Van Wagner's request to

proceed pro se or hire an attorney with his own funds. Because the

issue has been resolved, the petition is moot.

     Accordingly, we grant leave to proceed in forma pauperis but

deny the petition. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2